

Exhibit 10.27



 
LEASE BETWEEN


1375 KINGS HIGHWAY/777 COMMERCE DRIVE ASSOCIATES, LLC
AND 14 MAMARONECK AVENUE REINVESTMENT ASSOCIATES, LLC,
collectively, the


LANDLORD


c/o Celestial Capital Group, Inc.
10 East 40th Street
New York, New York 10016


AND


COMPETITIVE TECHNOLOGIES, INC.


TENANT
 
 
 

--------------------------------------------------------------------------------

 
LEASE SUMMARY
 
 

Date of Lease:           Tenant:   Competitive Technologies, Inc.       
Address:   777 Commerce Drive
Fairfield, CT 06825     Taxpayer Identification Number:   36-2664428       Suite
No.:   100        Rentable Square Feet:   11,025 R.S.F.        Use (Article 6):
  General and executive offices for Tenant’s
technology transfer and licensing business.        Term (Article 2):   Seven (7)
years        Commencement Date (Article 2):   Upon substantial completion of
Landlord’s
Work, presently estimated as July 1, 2006.        Rent Commencement Date
(Article 3):   Same as Commencement Date, subject to
Section 2.05.        Base Rent:          
Lease Year/Period
 
Annual Base Rent
     
1
 
$248,063.00 ($22.50/R.S.F.)
     
2
 
$259,088.00 ($23.50/R.S.F.)
     
3
 
$270,113.00 ($24.50/R.S.F.)
     
4
 
$281,138.00 ($25.50/R.S.F.)
     
5
 
$292,163.00 ($26.50/R.S.F.)
     
6
 
$303,188.00 ($27.50/R.S.F.)
     
7
 
$314,213.00 ($28.50/R.S.F.)
   
(See Schedule “A”)

  
 
 

--------------------------------------------------------------------------------

 
 

Electric (Article 5):   Consumption measured by
submeter or direct meter and
payable by Tenant on the terms
set forth in Section 5.01 or Section 5.02.        Security Deposit (Article 30):
  $41,343.84 (two months’ Base Rent)        Tenant’s Share (Article 4):  
Approximately 18.29% (or as later adjusted)        Tenant’s Tax Share (Article
4):   Approximately 18.29% (or as later adjusted)        Base Year for Real
Estate Taxes (Article 4):   July 1, 2006 - June 30, 2007 (Original Term)       
    July 1, 2013 - June 30, 2014 (Renewal Term)        Base Year for Operating
Expenses (Article 4):   Calendar year 2006 (Original Term)             Calendar
year 2014 (Renewal Term)        Renewal Option (Article 2):   One five (5) year
Renewal Term upon nine (9)
months prior written notice and on the terms
set forth in Section 2.06.         Additional Tenant Concession (Article 3):  
Landlord shall pay the remainder of Tenant’s
rent due under its lease of 1960 Bronson Road,
Fairfield, CT on the terms set forth in Section 3.02.        Early Termination
Option (Article 2):   Tenant shall have the right to terminate the Lease
at the end of the fifth Lease Year on the terms set
forth in Section 2.07.        Right of Expansion (Article 33):   Tenant has an
option to lease additional space on
the first floor of the Building on the terms set forth
in Section 33.01. 



 
 

--------------------------------------------------------------------------------

 



Parking:   Ten (10) reserved spaces in addition to the
non-exclusive use of the Building’s parking
area on the terms set forth in Section 6.03.       Guarantor:    None      
Broker:    Albert B. Ashforth, Inc. and HK Group



 
 

--------------------------------------------------------------------------------

 
SCHEDULE “A”


RENT SCEHDULE
 
 
Lease
Year
 
Annual Base
Rent
 
Monthly
Installment
         
1
 
$248,063.00
 
$20,671.92
       
 
2
 
$259,088.00
 
$21,590.67
         
3
 
$270,113.00
 
$22,509.42
         
4
 
$281,138.00
 
$23,428.17
         
5
 
$292,163.00
 
$24,346.92
         
6
 
$303,188.00
 
$25,265.67
         
7
 
$314,213.00
 
$26,184.42

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 

LEASE SUMMARY                    ARTICLE 1.   DEFINITIONS    1  ARTICLE 2.  
DEMISE AND TERM    4 ARTICLE 3.   BASE RENT    5  ARTICLE 4.   ADDITIONAL RENT 
  6  ARTICLE 5.   ELECTRICITY    7  ARTICLE 6.   USE AND COMMON AREAS    7 
ARTICLE 7.    UTILITIES AND SERVICE    8 ARTICLE 8.    REPAIRS AND MAINTENANCE  
9  ARTICLE 9.    ASSIGNMENT AND SUBLETTING    10  ARTICLE 10.    WORK BY
LANDLORD    11  ARTICLE 11.    COMPLIANCE WITH LAWS AND INSURANCE    11 ARTICLE
12.    SIGNS    11 ARTICLE 13.    INSURANCE    12  ARTICLE 14.    LATE CHARGES 
  13  ARTICLE 15.    CASUALTY    13  ARTICLE 16.    BANKRUPTCY   14  ARTICLE
17.    DEFAULTS   14  ARTICLE 18.    EMINENT DOMAIN   16  ARTICLE 19.  
SURRENDER   17  ARTICLE 20.   NON-LIABILITY AND INDEMNIFICATION   17  ARTICLE
21.    ACCESS TO DEMISED PREMISES   18  ARTICLE 22.   LANDLORD’S EXPENSES   19 
ARTICLE 23.   QUIET ENJOYMENT, SUBORDINATION AND ATTORNMENT   19  ARTICLE 24.  
ESTOPPEL CERTIFICATE   20  ARTICLE 25.   ALTERATIONS   21 ARTICLE 26.   RULES
AND REGULATIONS   21 ARTICLE 27.   NOTICES   22  ARTICLE 28.   SUCCESSORS AND
ASSIGNS   22  ARTICLE 29.   BROKER   22  ARTICLE 30.   SECURITY DEPOSIT   22 
ARTICLE 31.   ARBITRATION   23 ARTICLE 32.   WAIVER OF JURY TRIAL   24 ARTICLE
33.   ADDITIONAL SPACE   24 ARTICLE 34.   MISCELLANEOUS   24 EXHIBIT A    PLAN
OF DEMISED PREMISES   26 EXHIBIT B    LANDLORD’S WORK LETTER   27 EXHIBIT C  
RULES AND REGULATIONS   32 EXHIBIT D   CLEANING SPECIFICATIONS   34



 
 

--------------------------------------------------------------------------------

 
THIS LEASE is made as of April ________ 2006, between 1375 Kings Highway/777
Commerce Drive Associates, LLC and 14 Mamaroneck Avenue Reinvestment Associates,
LLC, each a Connecticut limited liability company (collectively, “Landlord”),
with offices at c/o Celestial Capital Group, Inc., 10 East 40th Street, New
York, NY 10016, and COMPETITIVE TECHNOLOGIES, INC. (“Tenant”) with offices at
1960 Bronson Road, Fairfield, CT 06824.
 
ARTICLE 1. DEFINITIONS
 
1.01. The following terms shall have the meanings set forth opposite each term
or in the indicated Section:


“Additional Rent” - Section 4.01


“Additional Space” - Section 33.01


“Alterations” - Section 25.01


“Base Rent” - Section 3.01


“Broker” - Section 29.01


“Building” - That certain real property in which the Demised Premises are
located, known as 777 Commerce Drive, Fairfield, Connecticut.


“Commencement Date” - Section 2.03


“Common Areas” - Shall mean all means of egress and ingress, including public
sidewalks and walkways, lobbies, vestibules, stairways, corridors, passenger
elevators, and public lavatories. It shall also include those portions of the
premises that are dedicated for parking and passage of motor vehicles.


“Demised Premises” - The space on the first floor of the Building shown on the
floor plan attached hereto as Exhibit “A”.


“Early Termination Option” - Section 2.07


“Landlord’s Work” - The work to be performed by Landlord as described in Exhibit
“B” attached hereto.


“Lease Interest Rate” - Shall mean the sum of (i) the prime or base lending rate
announced from time to time by the Wall Street Journal plus (ii) three
percentage points.


--------------------------------------------------------------------------------



“Lease Summary” - The list of terms attached to this Lease and made a part
thereof. The terms set forth in the Lease Summary are incorporated by reference
in the applicable Articles of the Lease with the same effect as if set forth in
full in such Articles.


“Lease Year” - The period commencing on the Commencement Date and ending on the
last
day of the month in which the first anniversary of the Commencement Date occurs,
and each

12-month period thereafter, except that if the period between the last such
anniversary and the end of the Term is less than 12 months, then the last Lease
Year shall be such lesser period.


“Legal Holidays” - Shall include New Year’s Day, President’s Day, Memorial Day,
Independence Day, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving Day,
Christmas Day, and any other state or national holiday as may be established
from time to time. In addition to the afore- mentioned days, Legal Holidays also
shall include days prior or subsequent to the enumerated holidays such as the
Friday after Thanksgiving and the Friday immediately succeeding Christmas, when
Christmas falls on a Thursday. In addition, if any Legal Holiday falls on a
weekend and is celebrated by the State of Connecticut or Federal Government on a
weekday, such weekday also shall be deemed a Legal Holiday hereunder.


“Operating Expenses” - Shall mean any or all expenses incurred by Landlord in
connection with the operation of the Building, including all expenses incurred
as a result of Landlord’s compliance with any of its obligations hereunder, and
such expenses shall include: (i) salaries, wages, medical, surgical and general
welfare benefits (including group life insurance), pension payments and other
fringe benefits of employees of Landlord or Landlord’s Managing Agent engaged in
the operation and maintenance of the Building; (ii) payroll taxes, workmen’s
compensation, uniforms and dry cleaning for the employees referred to in
subdivision (i); (iii) the cost of all charges for steam, heat, ventilation, air
conditioning and water (including sewer rental, taxes, septic and well costs, if
applicable) furnished to the Building and/or used in the operation of all of the
service facilities of the Building and the cost of all charges for electricity
furnished to the public and service areas of the Building and/or used in the
operation of all of the service facilities of the Building including any taxes
on any of such utilities; (iv) the cost of all charges for rent, hazard,
casualty, war risk insurance (if obtainable from the United States government)
and liability insurance for the Building carried by Landlord; (v) the cost of
all building and cleaning supplies for the Building and charges for telephone
for the Building; (vi) the cost of all charges for the management of the
Building based on a fee equal to the then prevailing rate paid to managing
agents of a first class office building in Fairfield County; (vii) the cost of
all charges for window cleaning and service contracts with independent
contractors for the Building; (viii) the cost of rentals of capital equipment
designed to result in savings or reductions in Operating Expenses; (ix) the cost
of capital improvements made by Landlord with respect to the maintenance and/or
operation of the Building, amortized over the shorter of (A) ten (10) years and
(B) the life of such capital improvements; (x) the cost of compliance by
Landlord with any federal, state, municipal or local ordinances affecting the
Building; (xi) the cost relating to the maintenance and operation of the
elevators in the Building; (xii) the cost relating to protection and security;
(xiii) the cost relating to lobby decorations and interior and exterior
landscape maintenance, snow plowing and maintenance of the parking areas; (xiv)
repairs, replacements and improvements which are appropriate for the continued
operation of the Building, including, but not limited to, repairs and
improvements to the HVAC, plumbing and electrical systems; (xv) painting of
non-tenanted areas; and (xvi) professional and consulting fees. Operating
Expenses shall not include (xviii) costs of painting and decorating for any
tenant’s space; (xix) administrative wages and salaries, including executive
compensation; (xx) renting commissions; (xxi) franchise taxes or income taxes of
Landlord; (xxii) real estate taxes to the extent included in Article 4; (xxiii)
the cost of furnishing electricity and HVAC to Tenant and to any other tenants
in the Building who separately pay for the cost of all such services; (xxiv) the
cost of providing overtime heat, air-conditioning, and separately metered water
to tenants of the Building to the extent that the same are payable by the
tenants for whom such services are provided; (xxv) the cost of any work or
service provided to any tenant of the Building that is not provided to Tenant
under this Lease; and (xxvi) attorney’s fees in preparing and enforcing leases
for tenants in the Building.



2

--------------------------------------------------------------------------------



“Renewal Term” - Section 2.06


“Rent” - Collectively, the Base Rent and the Additional Rent.   


“Rent Commencement Date” - Section 3.01


“Security Deposit” - Section 30.01


“Structural” - Shall mean the parts of the Building which are integral to the
structure of the Building, and includes: stairwells and towers; foundations;
sub-flooring; column supports; load bearing walls; roof; exterior walls above
and/or below grade; fire escapes; and anything integral to the support of the
Building.


“Taxes” - Shall mean all real estate taxes, school taxes, sewer rents, rates and
charges, assessed, levied or imposed upon the Building (including special or
extraordinary assessments), and all assessments or other governmental charges,
general, specific, assessed, levied or imposed upon the Building, and “Tax”
shall mean any of such taxes. There shall be excluded from Taxes any capital
stock, income, inheritance, estate, succession, transfer, sales, gift or similar
taxes of Landlord or any franchise or unincorporated business tax upon Landlord.
If, due to a change in the method of taxation, any franchise, income, profit or
other tax, however designated, shall be levied against Landlord in substitution,
in whole or in part, for, or in lieu of, any tax which would otherwise
constitute a Tax, such franchise, income, profit or other tax shall be deemed to
be a Tax for the purpose hereof.
 
“Tenant’s Share of Operating Expenses” - Section 4.03


“Tenant’s Work” - The work to be performed by Tenant (if any) as described in
Exhibit “B” attached hereto.

3

--------------------------------------------------------------------------------



“Tenant’s Tax Share” - Section 4.02


“Term” - Section 2.02


ARTICLE 2. DEMISE AND TERM


2.01. Landlord hereby leases to Tenant, and Tenant hires from Landlord, the
Demised Premises, for the Term and at the Rent described below, and otherwise
upon the terms of this Lease.
2.02. The “Term” is the number of years specified in the Lease Summary, plus the
number of days necessary so that the Term shall end on the last day of a
calendar month. The Term shall commence on the Commencement Date, and shall end
on such earlier date on which the Term may be canceled or terminated pursuant to
this Lease or as provided by law.
 
2.03. The “Commencement Date” shall be the date upon which Landlord notifies
Tenant that Landlord’s Work, as described on Exhibit B attached hereto, has been
“substantially completed”; i.e., with the exception of minor “punch list” items
that: (i) do not materially interfere with Tenant’s use of the Demised Premises
for the purpose specified in the Lease Summary, (ii) do not unreasonably
interfere with the completion of Tenant’s fitout work, if any, and (iii) can be
remediated or completed within thirty (30) days after the Commencement Date.
Tenant shall cooperate with Landlord and promptly approve or specify any change
in the drawings and specifications submitted by Landlord for Landlord’s Work. If
Tenant shall delay in such approval and/or specification so that Landlord is
unable to begin work within fifteen (15) days of the date on which this Lease is
executed and delivered, or shall specify any item other than those offered by
Landlord as building standard and such item is not immediately available, then
the completion of Landlord’s Work will be deemed to occur one day earlier for
each day of the delay than the date on which Landlord’s Work has been
substantially completed. Landlord represents that, on or before the Commencement
Date, a permanent or temporary certificate of occupancy will have been issued
for the Demised Premises by the applicable municipal building authority. If the
certificate of occupancy is temporary, it shall permit Tenant to use the Demises
Premises for the purposes stated in this Lease, and Landlord shall diligently
pursue the issuance of a permanent certificate of occupancy.


2.04. Landlord will provide Tenant reasonable access to the Demised Premises
prior to the Commencement Date for the purposes of installation of its
telecommunications wiring and equipment, and to otherwise prepare the Demised
Premises for its occupancy, provided that such work does not interfere with the
timely completion of Landlord’s Work. Such entry shall be on all the terms of
this Lease applicable during the Term other than the payment of Base Rent.


2.05. If Landlord is unable to give Tenant possession of the Demised Premises by
August 15, 2006, Landlord shall not be subject to any liability for failure to
give possession and the validity of this Lease shall not be impaired, nor shall
the same be construed to extend the Term, but the Commencement Date shall be the
date when Landlord shall have given Tenant notice that the Demised Premises are
ready for occupancy. If Landlord gives Tenant possession of the Demised Premises
after August 15, 2006, and provided that such delay is not caused by Tenant’s
failure to promptly submit and/or approve plans and specifications for
Landlord’s Work or Tenant’s Work (if any) or by Tenant’s selection of a
non-Building standard item that is not immediately available, then the Rent
Commencement Date shall be extended by two (2) additional days for each day
beyond August 15, 2006 that Landlord’s Work is not substantially completed as
defined in Section 2.03.

4

--------------------------------------------------------------------------------




2.06. Tenant may renew this Lease for one additional term of five (5) years
(“Renewal Term”), to commence upon the expiration of the Term, provided that
Tenant is not in default hereunder on the expiration date of the Term, or on the
date that Tenant shall give notice of its election to renew this Lease. Tenant
shall exercise the renewal option by giving Landlord written notice of its
election to do so at least nine (9) months before the Term expires. The Renewal
Term shall be upon the same terms and conditions provided in this Lease, except
for (i) Base Rent, which shall be ninety-five (95%) percent of fair market value
for the first Lease Year of the Renewal Term, but in no event less than the Base
Rent payable by Tenant in the last year of the Term, with annual increases of
$1.00 per R.S.F. for each remaining year of the Renewal Term and (ii) the Base
Year for Taxes and the Base Year for Operating Expenses, which shall be
readjusted as set forth in the Lease Summary. If the parties cannot agree upon
fair market value, it shall be determined by two (2) independent brokers, one
chosen by Tenant and one chosen by Landlord, provided that neither broker has
represented Tenant or Landlord in the preceding two years. In the event that
such brokers shall be unable to agree on fair market value, they shall choose a
third broker who, together with the other two brokers, shall jointly determine
fair market value.


2.07. Tenant shall have the one-time option to terminate this Lease upon the
expiration of the fifth Lease Year, by (i) giving Landlord written notice
thereof not less than nine (9) months prior to the termination date and (ii)
paying to Landlord with its written notice the sum of $28,126.00. This payment
represents the agreed upon liquidated damages for early termination of this
Lease. Tenant shall not have the right to exercise this option if it is in
default under this Lease beyond any applicable notice and cure period at the
time that the required written notice is given by Tenant, or at any time
thereafter prior to the termination date.


ARTICLE 3. BASE RENT
 
3.01. The “Rent Commencement Date” shall be the date specified in the Lease
Summary. During the Term, commencing on the Rent Commencement Date, Tenant shall
pay to Landlord Base Rent for each Lease Year at the rate specified in the Lease
Summary, without notice, demand, abatement, set off or counterclaim, at the
office of Landlord indicated above, or at such other place as Landlord may
designate in writing, in equal monthly installments in advance on the first day
of each month, except the first month’s installment of Base Rent shall be
payable upon the execution of this Lease. If the Rent Commencement Date shall
occur on a day other than the first day of a calendar month, the Base Rent shall
be prorated for the period from the Rent Commencement Date to the last day of
such calendar month.
 
5

--------------------------------------------------------------------------------



3.02. Beginning on the Commencement Date, Landlord will pay the base rent and
additional rent for the remaining term of Tenant’s lease (“Stub Rent”) at 1960
Bronson Road, Fairfield, CT, which lease expires on December 31, 2006. Prior to
the Commencement Date, Tenant shall substantiate the Stub Rent by giving
Landlord copies of its lease and recent rent bills. In no event shall Landlord’s
liability for Stub Rent exceed $84,375.00. Such payments shall be made from an
escrow account created on or before the Commencement Date. If the Stub Rent on
the Commencement Date is for a period of less than six (6) months, then in
addition to paying the Stub Rent, Landlord also shall give Tenant a credit for
the amount of Stub Rent representing the difference between the Stub Rent owing
on the Commencement Date and six months’ Stub Rent, which credit shall be
applied against the Base Rent due under this Lease. In no event shall Landlord
be responsible for more than six (6) months of Tenant’s Stub Rent. Landlord
shall indemnify Tenant for any damages, claims, charges and expenses, including
reasonable attorneys’ fees, which may be incurred by or asserted against Tenant
by reason of Landlord’s breach of the obligations set forth in this Section
3.02.


ARTICLE 4. ADDITIONAL RENT


4.01. In addition to the Base Rent, Tenant shall pay to Landlord as Additional
Rent any and all other sums provided in this Lease to be paid by Tenant to
Landlord. Notwithstanding any terms contained in Article 3 of this Lease,
Tenant’s obligation to pay Additional Rent shall commence upon the Commencement
Date. Additional Rent shall be paid without demand, abatement, set off or
counterclaim, at the office of Landlord indicated above, or at such other place
as Landlord may designate in writing, within thirty (30) days after Landlord
shall have rendered and Tenant shall have received a bill on account thereof.
The nonpayment of Additional Rent shall entitle Landlord to exercise all rights
and remedies as are provided in the case of nonpayment of Base Rent.


4.02. Tenant shall pay that percentage set forth in the Lease Summary as
“Tenant’s Tax Share”, of the excess, if any, of the Taxes for each Lease Year
after the Base Year over the Taxes for the Base Year specified in the Lease
Summary.
 
4.03. Tenant shall pay that percentage set forth in the Lease Summary as
“Tenant’s Share” of Operating Expenses of the excess, if any, of the Operating
Expenses for each Lease Year after the Base Year over the Operating Expenses for
the Base Year specified in the Lease Summary.


4.04. Landlord may elect to bill Tenant monthly on account of Additional Rent by
reason of Taxes and/or Operating Expenses, in amounts equal to 1/12th of
Landlord’s reasonable estimate of the amount of such Additional Rent to be
incurred for the current Lease Year, and in such event, Tenant shall pay such
monthly bills within ten (10) business days of receipt. Promptly after actual
Additional Rent for such Lease Year shall have been determined, Landlord shall
reconcile the amounts paid on account thereof with the actual amount of such
Additional Rent and render a statement to Tenant. Upon request, Landlord shall,
at Tenant’s sole cost and expense (except if the audit reveals overcharges
exceeding 5%, Tenant’s reasonable audit expenses shall be reimbursed by
Landlord), provide Tenant with copies of invoices or other documentary evidence
in support of Landlord’s statement for Operating Expenses, but in no event more
than once annually. Any underpayment shall be paid within thirty (30) days of
such statement or Landlord may request Tenant to include such underpayment in
the Base Rent next due. Any over-payment shall be credited against the Rent next
due.

6

--------------------------------------------------------------------------------




ARTICLE 5. ELECTRICITY


5.01. Landlord shall supply electricity to the Demised Premises on a submetered
basis. Tenant shall pay to Landlord, on a monthly basis, as Additional Rent, the
amounts determined by the submeter installed for the purpose of measuring the
electric consumption of the Demised Premises, calculated by applying to Tenant’s
measured electrical demand and consumption 100% of the public utility rate
schedule then applicable to Landlord for purchase of electricity for the
Building. Where more than one submeter measures the service to Tenant, the
service rendered through each submeter may be computed and billed separately to
Tenant. Bills for electric energy shall be rendered at such times as Landlord
may elect and such amount shall be paid by Tenant as Additional Rent within ten
(10) business days from the date Landlord invoices Tenant for such charges. Upon
request, but in no event more than once annually, Landlord shall, at Tenant’s
sole cost and expense, furnish to Tenant copies of public utility invoices and
any other documents used by Landlord to compute Tenant’s usage of electricity.


5.02. Notwithstanding any provision set forth in this Article 5, Landlord shall
make reasonable efforts to supply electricity to the Demised Premises on a
direct metered basis. Tenant shall pay the cost of installing and maintaining
the meter, and the costs of such service shall be paid directly by Tenant to the
public utility provider. A default by Tenant in the payment of its electric
bills beyond any applicable notice by Landlord and cure period under Section
17.01 shall be deemed a default by Tenant under this Lease.


5.03. Tenant agrees at all times that its use of electric current shall not
exceed the capacity of existing feeders to the Buildings or the risers or wiring
installation. Tenant shall make no electrical installations, alterations,
additions or changes to electrical equipment or appliances without the prior
written consent of Landlord in each instance. Tenant shall at all times comply
with the rules, regulations, terms and conditions applicable to service
equipment, wiring and requirements of the utility supplying electricity to the
Building. If, in Landlord’s reasonable judgment, Tenant’s electrical
requirements necessitate installation of additional risers, feeders or other
proper and necessary equipment, and if Landlord has approved such installation,
the same shall be installed by Landlord at Tenant’s sole expense, which shall be
chargeable and collectible as Additional Rent and paid within ten (10) business
days after rendition of a bill to Tenant therefor. Landlord shall not be liable
in any way to Tenant for any failure or defect in the supply or character of
electrical service furnished to the Demised Premises by reason of any
requirement, act or omission of the utility serving the Building or for any
reason not attributable to Landlord.

7

--------------------------------------------------------------------------------



ARTICLE 6. USE AND COMMON AREAS
 
6.01. Tenant shall use the Demised Premises for the purpose specified in the
Lease Summary and for no other purpose, and subject to the Rules and Regulations
attached hereto as Exhibit “C”.
 
6.02. Tenant, its employees, agents, customers and invitees, shall have the
non-exclusive right for and during the Term to use the Common Areas, as from
time to time constituted, in common with Landlord and all others to whom
Landlord has granted or may hereafter grant rights, and their employees, agents,
customers and invitees, subject to such changes in the Common Areas and to such
reasonable rules and regulations as Landlord may from time to time make or
promulgate. Tenant shall not at any time interfere with the rights of other
tenants and occupants and their respective employees, agents, customers and
invitees or any others whom the Landlord has granted or may hereafter grant
rights, to use any part of the Common Areas. Landlord may, at any time and from
time to time, close any Common Areas to make repairs or changes therein, to
effect construction, repairs or changes within the Building, to preclude a claim
of title by adverse possession, and may do such other acts in and to the Common
Areas as in its sole judgment may be desirable to improve the convenience
thereof.
 
6.03. Landlord shall reserve ten (10) parking spaces, five (5) located in the
parking area in the front of the Building and five (5) located in the parking
area in the rear of the Building, for the exclusive use by Tenant, its
principals, officers and employees. Such spaces shall be as close as possible to
the Building. In addition to the reserved parking spaces, Tenant, its employees,
agents, customers and invitees shall have the non-exclusive right for and during
the Term to use the parking areas of the Building, as from time to time
constituted, in common with Landlord and all others to whom Landlord has granted
or may hereafter grant rights, and their employees, agents, customers and
invitees, subject to such reasonable rules and regulations as Landlord may from
time to time promulgate. Tenant’s non-exclusive right to use the parking areas
of the Building will be on a non-reserved, “first come, first served” basis and
no overnight parking shall be permitted. During the Term, no additional charge
shall be imposed upon Tenant, its employees, agents, customers and invitees for
their use of the parking areas of the Building.


6.04. Tenant shall keep the Demised Premises free of hazardous
substances/materials as defined by applicable federal, state or local laws and
not cause or permit the Demised Premises to be used to generate, manufacture,
refine, transport, treat, store, handle, dispose, produce or process hazardous
substances/materials except in compliance with all applicable federal, state or
local laws or regulations. Tenant shall be responsible and pay for all costs of
segregating, packaging, treating, transporting and disposing of all hazardous or
infectious waste generated by Tenant at or from the Building. All hazardous or
infectious waste shall be identified, segregated, measured, stored and disposed
of by Tenant in a manner that complies with all federal, state and local laws or
regulations applicable to hazardous or infectious waste. None of the Common
Areas may be used by Tenant for the storage or disposal of hazardous or
infectious waste. Landlord represents that on the Commencement Date, the Demised
Premises will be free of hazardous substances/materials as defined by applicable
federal, state or local laws.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 7. UTILITIES AND SERVICE


7.01. Landlord shall furnish hot and cold water in the public lavatories located
on the floor(s) on which the Demised Premises are located, and shall furnish
separately metered hot and cold water to the Demised Premises if the Demised
Premises include plumbing fixtures. The installation of the meter shall be at
Landlord’s expense.
 
7.02. Landlord shall furnish heat and cooling to the Demised Premises through a
separate HVAC system which, prior to installation, shall be subject to
reasonable review by Tenant’s engineers. Tenant’s consumption of heat shall be
measured by submeter and calculated by applying to Tenant’s consumption 100% of
the public utility rate schedule then applicable to Landlord for purchase of gas
for the Building. Bills for heat shall be rendered at such times as Landlord may
elect, and such invoices shall be paid by Tenant as Additional Rent within ten
(10) business days of Tenant’s receipt thereof. Tenant’s consumption of
electricity for air conditioning shall be measured and payable as set forth in
Section 5.01.


7.03. Landlord shall furnish automatic, non-attended elevator service for the
Demised Premises in common with other tenants in the Building.


7.04. Landlord shall furnish electrical energy to the Demised Premises for
ordinary small office machines, PC’s, lighting fixtures for use during typical
business hours, a microwave, refrigerator and coffee machines. Tenant shall not
connect any machines that exceed the capacity of the electrical system serving
the Demised Premises or dissipate heat in excess of that for which the HVAC
system is designed, and agrees that the connected load in the Demised Premises
shall not in the aggregate exceed 5 watts at 120 volts single phase per rentable
square foot, exclusive of air conditioning, except with the prior written
consent of Landlord.


7.05. It is understood that if any services to be provided by Landlord are
interrupted by reason of accident, construction or any other reason (other than
the intentional misconduct or negligence of Landlord), such interruption shall
not be deemed a constructive eviction, Landlord shall not be liable in damages
to Tenant, and Tenant shall not be entitled to an abatement of
Rent. However, Landlord shall use reasonable efforts to promptly and diligently
restore service and take all steps reasonably necessary to minimize the
deprivation of services to Tenant.


ARTICLE 8. REPAIRS AND MAINTENANCE
 
8.01. Throughout the Term, Tenant shall, at its own cost and expense, be
responsible for all non-structural repairs within the Demised Premises and any
Structural repairs to the Demised Premises or Building or Building systems
caused by actions or omissions of Tenant, its employees, agents or invitees.
Tenant shall bear all costs of light bulbs for use in the Demised Premises.
Subject to Tenant’s Share of Operating Expenses, Landlord shall be responsible
for Structural repairs within the Demised Premises or to the Building, except
for those necessitated by actions or omissions of Tenant, its employees, agents
or invitees. Tenant shall, at its sole cost and expense, maintain the HVAC units
that solely service the Demised Premises, but Landlord shall, at its sole cost
and expense, replace such HVAC units, if necessary.

9

--------------------------------------------------------------------------------





8.02. Landlord shall provide cleaning in the Demised Premises, including the
cleaning of exterior windows, in accordance with the cleaning specifications
attached hereto as Exhibit “D.” Tenant shall not clean, nor require, permit or
allow any exterior window in the Demised Premises to be cleaned from the
outside.


8.03. Landlord shall maintain, or cause to be maintained, the Common Areas and
parking areas in good order and repair, including removal of snow from all
outdoor areas and walkways in accordance with sound management practices of
comparable buildings.


ARTICLE 9. ASSIGNMENT AND SUBLETTING
 
9.01. Tenant may not assign its interest in all or part of the Demised Premises,
nor sublease all or part of the Demised Premises or permit any other person to
use or share any space therein, without the prior written consent of Landlord in
each case, which consent shall not be unreasonably withheld. Tenant shall pay
Landlord’s reasonable attorneys’ fees and other reasonable expenses for
reviewing and documenting any requested assignment or sublease, regardless of
whether Landlord consents thereto. It shall not be deemed unreasonable for
Landlord to withhold consent to an assignment or sublease of this Lease if the
proposed assignee/subtenant shall have a net worth less than the Tenant or if
the use for which the proposed assignee or subtenant would employ the Demised
Premises would violate the Building’s Rules and Regulations, or any then
existing exclusive use provisions contained in other leases for the Building.


9.02. For purposes of this Lease, if Tenant shall be other than a natural
person, the term “assignment” shall be deemed to include the sale or other
transfer of a majority of the shares or other equity interests in Tenant, in one
transaction or a series of related transactions, and shall include any event
which by operation of law vests this leasehold interest in any person other than
the person named as Tenant in the Lease Summary.


9.03. Notwithstanding anything contained herein to the contrary, and provided
that Tenant is not in default under this Lease, Tenant may, without the consent
or approval of Landlord, assign this Lease or sublease any portion of the
Demised Premises to an entity that is the result of a merger or consolidation
with Tenant, or to an entity under the common control of Tenant. Tenant shall
give Landlord notice of any assignment or sublease covered by this Section 9.03
and a copy of the assignment or sublease agreement.
 
10

--------------------------------------------------------------------------------



9.04. No consent by Landlord to any assignment or sublease (including an
assignment or sublease permitted by Section 9.03) shall be deemed to release
Tenant from its obligations under this Lease.


9.05. Whenever Tenant shall request Landlord’s consent to an assignment of this
Lease or a subletting of the Demised Premises or a portion thereof, Tenant shall
be deemed to have offered to terminate the Term (or, if less than all the
Demised Premises is to be sublet, then such offer shall be deemed to be for the
termination of this Lease as to the portion of the Demised Premises proposed to
be sublet). At any time within thirty (30) days after Tenant shall have made
such request and furnished to Landlord all information regarding the proposed
transaction and the proposed assignee or subtenant as Landlord reasonably
requests, including all consideration to be paid in connection therewith,
Landlord may elect, by giving notice to Tenant, to terminate the Term or to
terminate this Lease as to that portion of the Demised Premises to be sublet, as
the case may be, effective on the date on which such assignment or sublease was
to become effective. In case of a partial termination, the expense of lawfully
dividing the space shall be borne by Tenant. Notwithstanding the foregoing,
Landlord shall not have the right to terminate the Lease if Tenant withdraws its
request for Landlord’s consent to a proposed assignment or sublease by written
notice to Landlord within five (5) business days of Landlord’s denial of such
request.


9.06. Tenant shall indemnify Landlord from and against any claim brought by any
broker, or by any assignee or subtenant, in any such transaction proposed by
Tenant.


9.07.  Tenant shall not advertise for the purpose of assigning or subletting the
Demised Premises. Tenant shall not negotiate with, assign or sublease to any
other tenant or occupant in the Building, or any potential tenant with whom
Landlord is negotiating or with whom Landlord
or Landlord’s agent has dealt within the twelve (12) months immediately
preceding Tenant’s request for Landlord’s consent to any such assignment or
sublease.


ARTICLE 10. WORK BY LANDLORD
 
10.01. Tenant shall take the Demised Premises in its “as is” condition on the
date of this Lease, except for Landlord’s Work to be performed by Landlord, as
shown on Exhibit “B” attached hereto. Space planning for a test fit shall be
performed by Tenant’s architect, at Tenant’s sole cost and expense. Landlord
shall pay for and perform construction for Landlord’s Work and pay all architect
and engineering fees in connection with Landlord’s Work, except for the space
planning fees of Tenant’s architect.


ARTICLE 11. COMPLIANCE WITH LAWS AND INSURANCE
 
11.01. Tenant shall, at its own cost and expense, execute and comply with all
notices, orders, rules, regulations, requirements, ordinances and laws of the
village, town, county, state and federal governments, and/or each and every
department, bureau and office thereof, to the extent that any such notices,
rules, orders, regulations, requirements, ordinances or laws at any time issued
and enforced shall be applicable to the interior of the Demised Premises and to
the use and occupancy thereof, provided, however, that Tenant shall not be
responsible for Structural repairs, unless the Structural repair is necessitated
by the actions or omissions of Tenant, its employees, agents, or invitees.
Landlord shall comply with requirements of the Americans with Disabilities Act
of 1990 that pertain to the Demised Premises and any other laws applicable to
the Building (excluding, however, those applicable to the interior of the
Demised Premises or to Tenant’s use and occupancy thereof).

11

--------------------------------------------------------------------------------



ARTICLE 12. SIGNS 


12.01. Landlord shall furnish and install, at Landlord’s sole cost and expense,
the Building tenant standard signage on the entrance door to the Demised
Premises. Landlord shall provide Tenant one listing on its lobby directory and
one listing on the directory on the floor on which the Demised Premises are
located. Tenant shall not erect any signs on the exterior of the Demised
Premises or on any exterior windows without Landlord’s consent.


ARTICLE 13. INSURANCE


13.01. Tenant agrees to obtain and maintain during the Term commercial general
public liability and property damage insurance written on an occurrence form,
naming Landlord as additional insured, insuring against liability thereunder in
a single limit amount of not less than Three Million Dollars ($3,000,000)
combined single limit, including bodily injury, property damage, personal injury
and contractual coverage against the liability assumed under this Lease. Such
insurance shall be written by insurance companies which are licensed and
authorized to do business in the State of Connecticut and rated no less than A-7
by Bests. In no event shall the limits of said insurance be considered as
limiting the liability of Tenant under this Lease. Such insurance shall cover
claims made by or on behalf of any person, firm or corporation and arising from,
related to, or connected with, the conduct and operation of Tenant’s operations
within or around the Building. Said insurance policy shall also provide that at
least thirty (30) days prior written notice shall be given to Landlord of any
cancellation, material change or non-renewal thereof. The policy or policies, or
duly executed certificates for the same, together with satisfactory evidence of
payment of premiums thereon, shall be deposited with Landlord prior to the
Commencement Date, and evidence of renewals thereof shall be deposited with
Landlord not
less than seven (7) business days prior to the expiration thereof. If Tenant
fails to comply with such requirement, Landlord may obtain such insurance and
keep the same in effect, and Tenant shall pay Landlord upon demand as Additional
Rent, the cost thereof.
 
13.02. Any loss or damage by theft, fire or the elements or any other cause, to
the contents of the Demised Premises, including all trade fixtures and
furniture, and all other personal property belonging to Tenant, shall be at the
sole risk of Tenant. Tenant agrees to obtain and maintain during the Term “All
Risk” or “Special Form” insurance in an amount equal to the replacement cost of
all furnishings, and trade fixtures, within the Demised Premises, such amounts
to be reviewed at least every three years and revised to reflect then current
costs. Landlord shall be named as additional insured in such policy as respect
to Landlord’s interest in leasehold improvements. Said policy shall also provide
that at least thirty (30) days prior written notice shall be given to Landlord
of any cancellation, amendment or non-renewal thereof. Tenant shall provide
Landlord with a certificate evidencing such coverage, and evidence of renewals
thereof shall be deposited with Landlord not less than seven (7) business days
prior to the expiration of the terms of such policy. If Tenant fails to comply
with such requirement, Landlord may obtain such insurance and keep the same in
effect and Tenant shall pay Landlord, upon demand, as Additional Rent, the cost
thereof.

12

--------------------------------------------------------------------------------



13.03. Tenant agrees to obtain and maintain during the Term workers’
compensation insurance insuring against and satisfying Tenant’s obligations and
liabilities under the workers’ compensation laws of Connecticut.


13.04. Each party (a “damaged party”) hereby releases the other party (the
“other party”) from any liability to the damaged party on account of any damage
to the property of the damaged party arising out of any casualty or other loss
included within a standard form of “all-risk” insurance even if such damage is
the result of the fault or negligence of the other party; provided, however,
that if the damage is covered by an insurance policy actually maintained by the
damaged party and the release provided by this sentence would invalidate or be
in conflict with such policy and such policy was purchased by the damaged party
in compliance with the following paragraph, then such release shall be
inapplicable to the damage covered by such policy.
 
No party (the “procuring party”) shall obtain or accept any insurance policy
which would be invalidated by or would conflict with the release provided for in
the prior paragraph (a “policy without waiver”) unless a policy which would not
be so invalidated and would not conflict with such release (a “policy with
waiver”) (i) is unobtainable and the procuring party has so notified the other
party, or (ii) is obtainable but only at a premium in excess of that payable for
a policy with waiver and the procuring party has so notified the other party
(including in its notice a statement of the amount of the additional premium)
and the other party within 30 days of its receipt of such notice fails to offer
to pay such additional premium (or, if the other party is Tenant, Tenant’s Tax
Share thereof).


   13.05. If Tenant shall use the Demised Premises in a manner other than that
permitted in this Lease and as a result Landlord is required to pay an increased
premium for insurance, Tenant will reimburse Landlord for such increase.
Landlord agrees to obtain and maintain throughout the Term such additional
insurance against such perils and in such amounts as may be reasonably required
by prudent owners of properties similar in type to the Building in Fairfield
County,
including at a minimum insurance against casualty and similar risks in the full
replacement value of the Building.
 
ARTICLE 14. LATE CHARGES


13

--------------------------------------------------------------------------------


 
14.01. If Tenant fails to pay Landlord any installment of Base Rent or
Additional Rent when due, such overdue payment shall bear interest at the Lease
Interest Rate from the date it was due until paid, and if such failure shall
continue for ten (10) business days after written notice, then Tenant agrees to
pay Landlord, as liquidated damages for such failure, a late charge of four
($.04) cents for each dollar ($1.00) of such installment.


ARTICLE 15. CASUALTY

15.01. If the Demised Premises shall be damaged by fire or other casualty, then
unless Landlord shall elect to terminate the Term as provided in Section 15.02,
Landlord shall repair and restore the Demised Premises to the extent that
proceeds of casualty insurance are available therefor and promptly after receipt
of such insurance proceeds. To the extent the Demised Premises shall have been
rendered untenantable by such damage, Rent shall abate until Landlord has
completed such repair and restoration.
 
15.02. If the Demised Premises are damaged by fire or other casualty in the last
twelve (12) months of the Term, if at any time the Demised Premises shall be
rendered substantially untenantable by fire or other casualty, or if the
Building shall be so damaged by fire or other casualty that substantial
restoration shall, in Landlord’s judgment, be required (whether or not the
Demised Premises shall have been damaged by such fire or other casualty), then
in any such event Landlord may elect to terminate the Term by giving Tenant
notice within 120 days after the date of such fire or other casualty.


15.03. If the Demised Premises are rendered substantially untenantable by fire
or other casualty in the last twelve (12) months of the Term, Tenant may elect
to terminate the Term by giving Landlord notice within twenty (20) days of the
date of such fire or other casualty. If at any time Landlord has not repaired or
restored the Demised Premises within 120 days of the date of any fire or other
casualty, subject to extensions of up to ninety (90) days due to causes beyond
Landlord’s reasonable control, then Tenant may elect to terminate the Term by
giving Landlord notice within twenty (20) days after such 120-day period as such
period may have been extended; provided, however, that if Landlord notifies
Tenant that the anticipated date of completion of such repair and restoration
will be a date after the aforesaid deadline, then the time for Tenant to
exercise its right to terminate under this Section 15.03 shall expire twenty
(20) days after Landlord’s notice is given.


ARTICLE 16. BANKRUPTCY


16.01. Should Tenant at any time during the Term become insolvent, make a
transfer in fraud of creditors, make a general assignment for the benefit of
creditors, admit in writing its inability to pay its debts as they become due,
file or suffer to be filed a petition in bankruptcy against it, or should a
receiver or trustee be appointed for Tenant’s property and said appointment
shall not be vacated within ninety (90) days thereafter, or should Tenant’s
leasehold interest be levied on and the lien thereof not discharged within
ninety (90) days after the said levy has been made, then upon the happening of
any of the events set forth in this paragraph, Landlord shall have the right, at
its election, to consider the same a material default on the part of Tenant, and
terminate the Term as in the case of a violation by the Tenant of any of the
terms, covenants, and conditions of this Lease.
 
14

--------------------------------------------------------------------------------



ARTICLE 17. DEFAULTS


17.01. If (i) Tenant shall default in the payment of Rent as and when due
hereunder, and such default shall continue for a period of three (3) business
days after written notice of such default from Landlord (provided, however, that
Landlord shall not be obligated to give such notice to Tenant more than twice in
any Lease Year, and any default in the payment of Rent thereafter shall be
deemed to occur three (3) business days from the date it was due without such
notice), or (ii) Tenant shall default in fulfilling any other obligation,
provision, condition or covenant of this Lease, and such default shall continue
for a period of thirty (30) days after written notice thereof from Landlord
specifying such default, (iii) the Demised Premises shall become vacant or
deserted, or (iv) any execution or attachment shall be issued against Tenant or
any of its property whereupon the Demised Premises shall be taken or occupied or
attempted to be taken or occupied by some one other than Tenant and the same
shall not be bonded or dismissed or discharged as promptly as may be under
circumstances then, and in any such event, Landlord may give ten (10) business
days written notice of intention to end the Term, and then upon the expiration
of said ten (10) business days, the Term shall expire as fully and completely as
if that day were the day definitely fixed herein for the expiration of the Term,
and Tenant shall quit and surrender the Demised Premises to Landlord, but Tenant
shall remain liable as hereinafter provided.


17.02. If the notices provided in the above paragraph shall have been given and
the Term shall expire as aforesaid, then Landlord may, pursuant to legal
process, if any be applicable, re-enter the Demised Premises, either by force or
otherwise, and dispossess Tenant and the legal representatives of Tenant, or
other occupants of the Demised Premises, by summary proceeding or otherwise, and
remove their effects and hold the Demised Premises as if this Lease had not been
made.


17.03. In case of such default, re-entry, expiration and or dispossess by
summary proceedings or otherwise, (i) the Rent shall become due thereupon and be
paid up to the time of such reentry, dispossess or expiration, together with
such expenses as Landlord may incur for legal expenses, reasonable attorneys’
fees, brokerage and/or putting the Demised Premises in such condition as
Landlord may determine is advisable or necessary good order for re-rental, (ii)
Landlord may re-let the Demised Premises or any part or parts thereof, either in
its own name or otherwise, for a term or terms which may, at its option, be
shorter or longer than the period which would otherwise have constituted the
remainder of the Term of this Lease to such extent as Landlord, in Landlord’s
reasonable judgment, considers advisable and necessary to re-let the same; and
(iii) Tenant, or its successors, shall also pay Landlord, any deficiency between
the Rent, and the net amount, if any, of the rents collected on account of the
lease or leases of the Demised Premises for each month of the period which would
otherwise have constituted the remainder of the Term. Any such deficiency shall
be paid in monthly installments on the first day of each calendar month, and any
suit brought to collect the amount of the deficiency for any month shall not
prejudice in any way the rights of Landlord to collect the deficiency for any
subsequent month by a similar proceeding.
 
15

--------------------------------------------------------------------------------



17.04. Whether or not Landlord shall have collected any monthly deficiency as
aforesaid, Landlord shall be entitled, at its option, to elect to recover from
Tenant, and in such event Tenant shall pay to Landlord on demand in lieu of any
further such deficiency, as liquidated damages, a sum calculated as follows: the
excess, if any, of (i) the aggregate Rent which would have been payable by
Tenant under this Lease (conclusively presuming the Additional Rent to be at the
same rate as was payable for the twelve (12) months immediately preceding such
re-entry by Landlord) for the period commencing with the last date to which Rent
was paid (less any such deficiency collected) and ending on the date set for the
expiration of the Term had this Lease not been terminated or Landlord not
re-entered the Demised Premises, over (ii) the aggregate rental value of the
Demised Premises for the same period, both discounted to their present value at
4% per annum. Nothing herein shall be construed as limiting the recovery by
Landlord against Tenant of any sum or damages to which, in addition to the
deficiency or damages described above, Landlord may be entitled by reason of any
default of Tenant under this Lease prior to such re-entry. Landlord shall make
reasonable efforts to mitigate its damages upon a default by Tenant under this
Lease.


17.05. Landlord, at its option, may make such alterations in the Demised
Premises as in Landlord’s judgment are advisable or necessary for the purpose of
re-letting the Demised Premises, and the making of such alterations shall not
operate or be construed to release Tenant from any liability hereunder. In the
event of a breach or threatened breach by Tenant of any of the covenants or
provisions hereof, Landlord shall have the right of injunction and the right to
invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
Lease of any particular remedy shall not preclude Landlord from any other remedy
in law or equity. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed, for any just cause, or in the event of Landlord
obtaining possession of the Demised Premises by reason of the violation by
Tenant of any of the covenants and conditions of this Lease or otherwise.


ARTICLE 18. EMINENT DOMAIN


18.01. If the whole or any part of the Demised Premises shall be taken in any
condem-nation proceedings or by right of the exercise of eminent domain or
private purchase in lieu thereof by a public body vested with the power of
eminent domain, then, the Tenant and all rights of the Tenant hereunder shall
immediately cease and terminate, and the Rent shall be apportioned and paid to
the date of such termination.


18.02. If a portion of the Building other than the Demised Premises is so taken,
then Landlord shall have the right to elect to terminate the Term and all rights
of Tenant hereunder effective on the date specified by Landlord in a written
notice to Tenant. If a portion of the Building other than the Demised Premises
that is taken materially affects Tenant’s use or occupancy of the Demised
Premises, Tenant also shall have the right to elect to terminate the Term by
thirty (30) days written notice to Landlord of such termination. If Landlord
shall not so elect to terminate the Term, then this Lease shall remain
unaffected by such taking and Landlord shall, to the extent funds are available
out of the award received, restore the Building to a useable condition and as
nearly as practicable to its condition prior to such taking.
 

16

--------------------------------------------------------------------------------



18.03. The entire award payable as a result of any such taking shall be the sole
property of Landlord, and Tenant shall have no claim to any such award on
account of the value of this leasehold estate and shall not be entitled to
participate in the proceeding. Tenant shall be entitled to pursue any separate
award to which the law may entitle Tenant for moving expenses and like matters
that does not reduce the award to Landlord.


ARTICLE 19. SURRENDER 
 
19.01. At the expiration or sooner termination of the Term, Tenant shall
surrender to Landlord the Demised Premises vacant, broom clean and in good order
and repair and safe condition, reasonable wear and tear, damage by casualty and
any repairs that Tenant is not required to make, excepted. All Alterations shall
remain upon and be surrendered with the Demised Premises, unless Landlord shall
elect to require Tenant to remove any Alterations and restore the Demised
Premises to substantially their condition at the Commencement Date. Tenant’s
obligation to restore shall include any requirements imposed by Landlord’s
consent to Tenant’s alteration request (Article 25). All furniture, furnishings
and trade fixtures, including without limitation, murals, carpets, rugs,
business machines and equipment, apparatus and any other movable property
installed by Tenant or at the expense of Tenant, shall be removed by Tenant and
any damage caused by such removal shall be repaired by Tenant. Any property of
Tenant which remains in the Demised Premises after the expiration of the Term
shall be deemed to have been abandoned by Tenant and may be retained by Landlord
as its property or may be disposed of in such manner as Landlord may see fit at
the expense of Tenant.


19.02. In the event Tenant fails to timely surrender the Demised Premises as
provided in Section 19.01, Tenant, at the option of Landlord, shall be deemed to
be occupying the Demised Premises as a tenant from month to month, at a monthly
Rent equal to one and a half (1.5) times the Rent payable by Tenant in the last
month of the Term. Tenant agrees to indemnify Landlord against all charges,
costs, fees, expenses, claims and damages incurred by Landlord as a result of
Tenant’s failure to timely surrender the Demised Premises as provided in Section
19.01, including, without limitation, any claims made by a succeeding or
prospective tenant founded on such delay.
 
17

--------------------------------------------------------------------------------



ARTICLE 20. NON-LIABILITY AND INDEMNIFICATION


20.01. Tenant shall defend, indemnify and save harmless Landlord and its agents
and employees against and from any and all liabilities, obligations, damages,
penalties, claims, costs charges and expenses, including reasonable attorneys’
fees, which may be imposed upon, incurred by or asserted against, Landlord
and/or its agents or employees by reason of any act, occurrence or omission
within, or pertaining to, the Demised Premises or the business conducted therein
during the Term, except if caused by the negligent act, negligent omission or
willful misconduct of Landlord, its agents, employees contractors and/or
licensees or by reason of Landlord’s breach of this Lease. In case any action or
proceeding is brought against Landlord by reason of any such claim, Tenant upon
written notice from Landlord shall at Tenant’s expense resist or defend such
action or proceeding by reputable, competent counsel reasonably approved by
Landlord, and Landlord shall have the right to direct the defense of such action
or proceeding.
 
20.02. Landlord shall defend, indemnify and save harmless Tenant and its agents
and employees against and from all liabilities, obligations, damages, penalties,
claims, costs, charges and expenses, including reasonable attorneys’ fees, which
may be imposed upon, incurred by or
asserted against, Tenant and/or its agents or employees, by reason of any act,
occurrence or omission within, or pertaining to, the Building other than the
Demised Premises, except if caused by the negligent act, negligent omission or
willful misconduct of Tenant its agents, employees, contractors and/or licensees
or by reason of Tenant’s breach of this Lease. In case any action or proceeding
is brought against Tenant by reason of any such claim, Landlord upon written
notice from Tenant shall at Landlord’s expense resist or defend such action or
proceeding by reputable, competent counsel reasonably approved by Tenant, and
Tenant shall have the right to direct the defense of such action or proceeding.
 
20.03. Landlord (and its members, managers, beneficial owners, employees and
agents) shall have no personal liability with respect to this Lease. Tenant
agrees to look solely to the interest of Landlord in the Building, and shall
have no recourse to any other asset of Landlord for the enforcement of any
obligation or the satisfaction of any liability to Tenant arising under this
Lease, the relationship of the parties, or any other liability or obligation of
Landlord to Tenant.
 
20.04. Tenant waives any claim for damages against Landlord based on the
assertion that Landlord has unreasonably withheld or unreasonably delayed any
consent or approval, and Tenant agrees that its sole remedy shall be an action
to enforce any provision relating to such consent or approval or for specific
performance or declaratory judgment. This waiver shall not apply to post
judgment damages resulting from Landlord’s refusal to comply with any judicial
determination.


ARTICLE 21. ACCESS TO DEMISED PREMISES


21.01. Tenant shall have access to the Demised Premises 24 hours a day 7 days a
week through the Building’s security system, which shall be furnished by
Landlord at its sole cost and expense. Landlord, its duly authorized agents and
representatives, shall have the right to enter into and upon the Demised
Premises, or any part thereof, at all reasonable hours upon reasonable notice
for the purpose of examining the same or making such repairs, alterations or
improve- ments to the Demised Premises and/or the Building as Landlord may deem
necessary or desirable. Landlord shall have the right, at all reasonable hours
and upon reasonable notice to Tenant, to show the Demised Premises to actual and
prospective superior lessors, mortgagees or prospective purchasers of the
Building and, during the last twelve (12) months of the Term, to prospective
tenants.
 
18

--------------------------------------------------------------------------------



21.02. Tenant’s obligation to pay Rent and to perform all of the covenants
hereunder shall not be affected or excused because Landlord is unable to supply
services or grant access to the Building by reason of repairs, replacements,
maintenance, or the making of capital improve- ments. If the repairs,
maintenance, alterations, or capital improvements temporarily exclude the Tenant
from the Demised Premises, Tenant nevertheless shall be obligated to pay rent
and to perform all of the covenants hereunder. Tenant expressly waives any
claims to constructive eviction by reason of such denial of access. Landlord
may, in its discretion, relocate the Tenant to other space in the Building, at
its sole cost and expense either temporarily to facilitate repairs,
replacements, maintenance, or the making of capital improvements, or permanently
through the remainder of the Term (if permanently relocated, provided that the
new space is substantially comparable to the Demised Premises). Notwithstanding
the foregoing, if the repairs, maintenance, alterations or capital improvements
exclude Tenant from the Demised Premises for a period of fifteen (15)
consecutive business days, Tenant shall be entitled to an abatement of Rent
until access is restored.


ARTICLE 22. LANDLORD’S EXPENSES


22.01. If Tenant shall be in default of any of its obligations under this Lease,
Landlord may perform same for the account of Tenant. If Landlord, in connection
with the foregoing, makes any expenditure or incurs any obligation for the
payment of money, including reasonable attorneys’ fees, in instituting,
prosecuting or defending any action or proceeding, then Tenant will reimburse
Landlord for the reasonable cost thereof, with interest thereon at the Lease
Interest Rate. The foregoing costs and expenses shall be deemed to be Additional
Rent hereunder and shall be paid by Tenant to Landlord within ten (10) business
days of rendition of a bill to Tenant therefor.


ARTICLE 23. QUIET ENJOYMENT, SUBORDINATION AND ATTORNMENT


23.01. Landlord covenants that, if and so long as Tenant pays all of the Rent
due here- under, and keeps and performs each and every term, covenant and
condition herein contained on the part and on behalf of Tenant to be kept and
performed, Tenant shall lawfully, peaceably and quietly have, hold and enjoy the
Demised Premises without hindrance, ejection or molestation by Landlord or by
any other person lawfully claiming the same.
 
19

--------------------------------------------------------------------------------



23.02. This Lease shall be subordinate and subject to all ground or underlying
leases and any mortgages thereon and to any mortgages covering the fee of the
Building, that now or may hereafter affect the Demised Premises, and to all
renewals, modifications or replacements thereof. If the ground or underlying
lessor and or mortgagee or any successor in interest shall succeed to the rights
of Landlord under this Lease, whether through possession, surrender, assignment,
subletting, judicial or foreclosure action, or delivery of a deed or otherwise,
Tenant will attorn to and recognize such successor-landlord as Tenant’s
landlord. This clause shall be self-operative and no further instrument of
attornment and recognition shall be required. Landlord shall make commercially
reasonable efforts to provide Tenant with a non-disturbance and subordination
agreement from its current lender in such lender’s standard form.
 
23.03. In the event of a termination of any ground or underlying lease, or if
the interests of Landlord under this Lease are transferred by reason of, or
assigned in lieu of, foreclosure or other proceedings for enforcement of any
mortgage, or if the holder of any mortgage acquires a lease in substitution
therefore, then Tenant will, at the option to be exercised in writing by the
lessor under such ground lease or by such mortgagee or purchaser, assignee or
lessee, as the case may be, either (i) attorn to it and will perform for its
benefit all the terms, covenants and conditions of this Lease on Tenant’s part
to be performed with the same force and effect as said lessor, such mortgagee or
purchaser, assignee or lessee, were the Landlord originally named in this Lease,
or (ii) enter into a new lease with said lessor or such mortgagee or purchaser,
assignee or lessee, as Landlord, for the remaining Term of this Lease and
otherwise on the same terms and conditions and with the same options, if any,
then remaining. Tenant hereby appoints Landlord or its successors in interest to
be Tenant’s attorney-in-fact, irrevocably and coupled with an interest, to
execute and deliver such instrument of attornment, or such new lease, if Tenant
refuses or fails to do so promptly upon request.


23.04. Under no circumstances shall the above described lessor under the ground
lease
or mortgagee or purchaser, assignee or lessee, as the case may be, whether or
not it shall have succeeded to the interests of the Landlord under this Lease,
be:



(i)
obligated to do or complete Landlord’s Work in the Demised Premises;




(ii)
liable for any act, omission or default of any prior landlord;




(iii)
subject to any offset, claim or defense which Tenant might have against any
prior landlord;

 
(iv)
bound by any rent or additional rent which Tenant might have paid for more than
one month in advance; or



(v)
bound by any modification, amendment or abridgement of this Lease, or any
cancellation or surrender of the same, made without its prior written approval;




20

--------------------------------------------------------------------------------




(vi)
liable for any Security Deposit, except to the extent actually received.



ARTICLE 24. ESTOPPEL CERTIFICATE


24.01. Tenant and Landlord agree, at any time and from time to time during the
Term, upon not less than fifteen (15) days prior notice from the other, to
execute, acknowledge and deliver to the other a statement in writing addressed
to the other and to any lender to such party, containing the following
information:



(i)
that this Lease is in full force and effect;

 
(ii)
the amount of the Rent being paid and the last date(s) to which Base Rent and
Additional Rent have been paid;


(iii)
that this Lease has not been modified, or if it has been modified, the terms and
dates of such modifications;

 
(iv)
the Commencement Date and the expiration date of the Term, and whether the Term
has commenced;

 
(v)
whether all work to be performed by Landlord has been completed;

 

(vi)
stating whether or not the other has knowledge that the requesting party is in
default in the performance of any term or condition contained in this Lease,
and, if the other has knowledge of such a default, specifying each such default;

 

(vii)
stating the address to which notices shall be sent; and




(viii)
such other matters as may be reasonably requested by the requesting party.



ARTICLE 25. ALTERATIONS


25.01. Tenant shall make no change, alteration, addition, or improvement
(collectively, “Alterations”) in or to the Demised Premises without Landlord’s
consent. If the Alterations are not Structural in nature, do not affect the
Building systems, Common Areas or the appearance of the Building, Landlord’s
consent shall not be unreasonably withheld or delayed.


25.02. Prior to making any Alteration, Tenant shall submit to Landlord for
approval detailed plans and specifications; obtain Landlord’s approval of the
contractors to be engaged; obtain all permits required from governmental
authority; shall provide (and furnish Landlord certificates evidencing) worker’s
compensation, builder’s risk, comprehensive public liability coverage and
insurance covering such other matters as Landlord may require, naming Landlord
and any lender as additional insureds; and provide Landlord such bond or other
security for the payment of the contractors and materialsmen as Landlord shall
require. Tenant shall cause all work to be performed in a good and workmanlike
manner, strictly in accordance with the requirements of governmental authorities
and insurance underwriters recommendations, using
only first quality, new materials. The Alterations shall at all times be kept
free of mechanic’s liens and security interests. At the completion of the work,
Tenant shall furnish Landlord “as built” plans, and any necessary certificates,
approvals and other necessary “sign offs” from governmental authorities.
 
21

--------------------------------------------------------------------------------



25.03. Tenant shall pay as Additional Rent the amount of Taxes attributable to
Tenant’s Alterations in the Demised Premises, as such amount may be reasonably
inferred from informa- tion furnished by the assessor of Taxes.


ARTICLE 26. RULES AND REGULATIONS


26.01. Tenant shall abide by and observe the Rules and Regulations attached
hereto as Exhibit “C” and any reasonable modifications and additions to the
Rules and Regulations as may be promulgated from time to time by Landlord for
the operation, safety, security and maintenance of the Building, provided that
the same are not inconsistent with the provisions of this Lease, apply to and
are enforced against all tenants and occupants of the Building, and a copy
thereof is sent to Tenant. The Rules and Regulations and modifications thereto
shall not violate federal, state or local law.
 
ARTICLE 27. NOTICES
 
27.01. Any notice, consent, approval, request, bill or demand (collectively,
“Notices”) provided for in this Lease to be given by either party shall be in
writing and deemed given when sent by certified mail, return receipt requested,
or delivered by reputable overnight courier, if to Tenant prior to the
Commencement Date, at the address set forth on page one, and after the
Commencement Date, at the address specified in the Lease Summary, and if to
Landlord at c/o Celestial Capital Group, Inc., 10 East 40th Street, New York,
New York 10016. Either party may designate a new address for Notices by giving
written notice thereof in the same manner set forth herein.


ARTICLE 28. SUCCESSORS AND ASSIGNS


28.01. The obligations of this Lease shall be binding upon and for the benefit
of the parties hereto, their heirs, executors, administrators, successors and/or
assigns (except to the extent otherwise provided in this Lease). However, the
obligations of Landlord under this Lease shall not be binding upon Landlord
herein named with respect to any period subsequent to the transfer of its
interest in the Building, and in the event of such transfer, said obligations
shall thereafter be binding upon transferee, but only with respect to
obligations arising during the period commencing with such transfer and ending
with a subsequent transfer within the meaning of this Article, and any such
transferee, by accepting such interest, shall be deemed to have assumed such
obligations except only as may be expressly otherwise provided elsewhere in this
Lease.
 
22

--------------------------------------------------------------------------------


 
ARTICLE 29. BROKER
  
29.01. The parties agree that the Broker, if any, specified in the Lease
Summary (collectively, the “Broker”) is the Broker that brought about this
Lease, and Landlord shall pay the commission due pursuant to separate agreement.
Tenant represents that it dealt with no Broker other than the Broker. Tenant
agrees to indemnify and hold Landlord harmless from any damages, costs and
expenses suffered by Landlord by reason of any breach of the foregoing
representation.


ARTICLE 30. SECURITY DEPOSIT
 
30.01. The sum specified in the Lease Summary has been deposited by Tenant with
Landlord as security (the “Security Deposit”) for the full and faithful
performance by Tenant of each and every term, provision, covenant and conditions
of the Lease. If Tenant defaults in respect of any of the terms, provisions,
covenants and conditions of this Lease then Landlord may, but shall not be
required to, use, apply or retain the whole or any part of the Security Deposit
for the payment of any Rent in default or for any other sum which Landlord may
expend by reason of Tenant’s default, including any damages as set forth in
Section 17.03 or deficiency in Rent in the re-letting of the Demised Premises.
If Landlord shall so use, apply or retain the whole or any part of the Security
Deposit, Tenant shall upon demand immediately deposit with Landlord a sum equal
to the amount so used, applied or retained in order to restore the Security
Deposit to its original amount.


30.02. If Tenant fully and faithfully performs all the terms, provisions,
covenants and conditions of this Lease, then the Security Deposit, or balance
thereof, shall be returned to Tenant within fifteen (15) business days after the
removal of Tenant and surrender of possession of the Demised Premises to
Landlord.


30.03. The Security Deposit shall be held in an interest-bearing account in a
FDIC-insured bank in the State of New York. Interest earned on the Security
Deposit, after Landlord deducts therefrom one percent (1%) of the Security
Deposit per annum for administration expenses, shall be deemed additional
Security Deposit, and shall be applied or disbursed to Tenant in the same manner
as the Security Deposit.


30.04. In the event of a sale or lease of the Building, Landlord shall have the
right to transfer the Security Deposit to the purchaser or lessee and solely in
such event, Landlord shall thereupon be released by Tenant from all liability
for the return of the Security Deposit and Tenant shall look solely to the new
Landlord for the return thereof.


ARTICLE 31. ARBITRATION

23

--------------------------------------------------------------------------------



31.01. Whenever a dispute shall arise under this Lease, either party may elect
that the dispute be settled by arbitration. Such election by either party shall
be made in a written notice to that effect to either party, specifying the
nature of the dispute. The arbitration shall be held in Fairfield County, State
of Connecticut, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association or any successor thereto. The decision of the
arbitrator(s) shall be in writing and shall be final, conclusive and binding
upon the parties, and a judgment may be obtained thereon in any court having
jurisdiction. In rendering the decision and awards the arbitrator(s) shall not
vary from the provisions of this Lease, and may not award damages other than
actual damages. The cost of the arbitration shall be borne by the party as
against whom the determination and/or award is more adverse, and the
arbitrator(s) shall be asked to specify such party.
 
31.02. If a matter to be determined by arbitration might affect the liability of
an insurer
under any of the policies of insurance carried by a party and the insured party
so notifies the other, then, unless such insurer gives its written consent to
the arbitration, the dispute shall not
be determined by arbitration and the parties shall be left to such other
remedies as they may have.
 
31.03. If the dispute to be arbitrated concerns the necessity of paying a sum of
money, the duty to make any repair (unless, in the case of repairs only, such
repair is within the Demised Premises, and does not affect the Building systems,
Structural parts of the Building, or the exterior or appearance of the Building)
or the duty to comply with any applicable law or requirement under Section
10.01, then Tenant shall first comply with Landlord’s notice to pay said amount,
make said repair or comply with such requirement before the commencement of such
arbitration.
 
ARTICLE 32. WAIVER OF JURY TRIAL


32.01. Landlord and Tenant waive the right to a trial by jury in any action,
counterclaim, proceeding or litigation arising out of, under or in connection
with, or related to, the subject matter of this lease. This waiver is knowingly,
intentionally, and voluntarily made by the parties and each acknowledges that
the other party nor any person acting on behalf of the other party has made any
representations of fact to induce this waiver of trial by jury or in any way to
modify or nullify its effect. The parties acknowledge that each has been
represented (or has had the opportunity to be represented) in the signing of
this Lease and in the making of this waiver by independent legal counsel,
selected of its own free will, and that it has had the opportunity to discuss
this waiver with counsel. The parties further acknowledge that they have read
and understands the meaning and ramifications of this waiver provision.


ARTICLE 33. ADDITIONAL SPACE


33.01. Provided that Tenant is not in default under any terms of this Lease at
the time of the exercise of the following right or at the time of the
commencement of the lease of such additional space, if space on the first floor
of the Building is or becomes available, Landlord will first offer the space to
Tenant in writing, upon the terms and conditions said space would be leased to
third parties. Tenant shall have thirty (30) days to respond to such written
offer. In the event Tenant does not agree to lease such space within such thirty
(30) day period, Landlord shall be free to market such space to third parties.
If Landlord has granted a right of first offer to lease additional space on the
first floor of the Building to another tenant or granted to another first floor
tenant an option to renew its lease (“Superior Tenant”), and such Superior
Tenant fails to exercise its option on the terms set forth in its lease with
Landlord, then such Superior Tenant’s right of first offer, or right of renewal,
as the case may be, shall be subordinate to Tenant’s right of first offer, and
Landlord shall offer the space to Tenant on the terms provided herein.

24

--------------------------------------------------------------------------------




ARTICLE 34. MISCELLANEOUS
 
34.01. This Lease contains the entire agreement between the parties and
supersedes all prior oral and written agreements between them. Tenant
acknowledges that it has not relied upon any statement, representation, written
or oral promise, undertaking or other matter except as may be expressly set
forth in this Lease. This Lease may not be modified except by an agreement in
writing signed by the party against whom enforcement of such modification is
sought. All personal pronouns used in this Lease shall include the other
genders, whether used in the masculine, feminine or neuter gender, and the
singular shall include the plural and vice versa, whenever the context requires.
References in this Lease to any of the “terms”, “provisions”, “covenants”,
“agreements” or “conditions” hereof shall be deemed to be a reference to all
such phrases. This Lease shall be governed by and interpreted under the laws of
the State of Connecticut, without recourse to the State of Connecticut’s
conflicts of law provisions.
 
34.02. Tenant shall not record this Lease. Landlord and Tenant shall, upon the
request of either, jointly execute, acknowledge and record a notice of this
Lease in accordance with Section 47-19 of the Connecticut General Statutes. If
requested by Tenant, Tenant shall prepare and record any such notice at its sole
cost and expense and shall, upon the expiration or earlier termination of this
Lease and without charge to Landlord, execute, acknowledge and deliver to
Landlord a termination of any such notice in recordable form. Tenant hereby
irrevocably appoints Landlord as Tenant’s attorney-in-fact, coupled with an
interest, to execute, acknowledge and deliver such termination for and on behalf
of Tenant in the event that Tenant fails to do so within ten (10) business days
of Landlord’s request accompanied by the form of such termination.


34.03. No offer of surrender of the Demised Premises, by delivery to Landlord or
its agent of keys or otherwise, will be binding on Landlord unless expressly
accepted by Landlord in writing or unless such writing is not required pursuant
to the terms of this Lease. No receipt of money by Landlord after the Term shall
reinstate, continue or extend the Term. No waiver of any provision of this Lease
by either party will be deemed to imply or constitute a further waiver by such
party of the same or any other provision hereof. The rights and remedies of the
parties are cumulative and are not intended to be exclusive; nor will the use of
one be taken to preclude the use of another; provided, however, that any matter
determined in arbitration under this Lease shall be final.
 
25

--------------------------------------------------------------------------------



34.04. No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent shall be deemed to be other than on account of the earliest Rent, nor shall
any endorsement or statement of any check or any letter accompanying any check
or payment of Rent be deemed an
accord and satisfaction or modification of Tenant’s obligation hereunder, or a
limitation on Landlord’s right to recover the balance of such Rent or pursue any
other remedy in this Lease.


34.05. This Lease may be executed in two or more counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.


IN WITNESS WHEREOF, Landlord and Tenant duly executed this Lease as of the date
first above written.
 
LANDLORD:
14 MAMARONECK AVENUE
REINVESTMENT ASSOCIATES, LLC
 
1375 KINGS HIGHWAY/777
COMMERCE DRIVE ASSOCIATES, LLC
By: 
14 Mamaroneck Avenue, LLC,
By: 
Celestial Real Estate Fund II, LLC,
Its Sole Member
   
Its Sole Member
 
   
By: 
Celestial Capital Management II, Inc.,
     
Its Manager

 
By: 
   
By: 
   
MARK ELLMAN, Manager
   
MARK ELLMAN, President


 
TENANT:
COMPETITIVE TECHNOLOGIES, INC.


By: 
         
Name: D.J. Freed, Ph.D
Title: President and CEO
     



EXHIBIT A


PLAN OF DEMISED PREMISES

26

--------------------------------------------------------------------------------




EXHIBIT B


777 COMMERCE DRIVE
FAIRFIELD, CONNECTICUT


LANDLORD’S WORK LETTER


I.  LANDLORD’S WORK


Landlord agrees to provide the items of Basic Construction as hereinafter
specifically defined (or make allowances as indicated) as more fully set forth
in the working drawings to be prepared by Dennis Noskin Architects upon
execution of the Lease, subject to the terms and conditions hereinafter
provided. Such working drawings shall accurately reflect the Plan of Demised
Premises set forth as Exhibit “A”. It is understood that any items not stated
under the Landlord’s Obligations and reflected on the working documents shall be
the Tenant’s sole obligations and Section II hereof shall control. In the event
of any conflict between the items set forth in Section I and the working
drawings, all specifications set forth on the working drawings and the Plan of
Demised Premises (Exhibit “A”), shall control. In the event Tenant shall request
a change from the working drawings, then Section IV hereof shall control.


   1.          Floors


Landlord shall provide Tenant with “Bigelow No Barriers” carpet (nylon
broadloom, cut pile or loop), glue down installed. Vinyl composition tile may be
substituted where required (12” x 12” x 1/8” by Armstrong Vinyl Composition Tile
or approved equal). Base shall be a 4” vinyl cove base (1/8” thick) as
manufactured by Roppe or approved equal.


2.          Ceilings
 
Ceilings shall be “Armstrong” (or approved equal) acoustical tile of natural
fissured mineral fiber 24” x 48” and 12” x 48” (alternating). The existing 9/16”
white slotted suspended ceiling grid (Silhouette grid as manufactured by
Armstrong or equal) shall be used and remain intact where feasible. New ceiling
grid of similar nature shall be used where required.


3.          Partitions - Allowance of 10 linear feet per 100 square feet of
rentable space. Additional partitions shall be at Tenant’s expense.


A. Partitions between Tenant’s demising walls, public corridors, and common
spaces shall be 5/8” type “X” gypsum board on both sides of 2 ½” metal studs,
16” on center. These partitions shall extend from floor to deck with sound
attenuation insulation.
 
27

--------------------------------------------------------------------------------


 
B. Partitions within Tenant’s space shall extend from floor to suspended
ceiling. Each partition shall have 5/8” type “X” gypsum board on both sides of 2
½” metal studs, 24” on center.


C. Partitions terminating at building’s exterior wall shall meet window
mullion’s center line with NO exceptions.


D. All drywall partitions shall be taped, spackled, and sanded smooth.


E. Landlord shall supply and install partitions in accordance with the
Connecticut State Fire Safety Code and Building Code.
 
4.         Doors and Frames - Allowance of one (1) interior door per 250 per
square feet rentable area. Additional doors shall be at Tenant’s expense.
 
Doors shall be solid core with red oak veneer (similar wood species and stained
as existing doors) and measure 1 3/4” thick. Each leaf shall be 3’-0” x 7’-0”
flush with 16 gauge steel frames as required by applicable codes. Doors within
rated walls shall have a 1hour label. One entry door measuring 3’-0” x 7’-0” or
(2) 2’-6” x 7’-0” doors shall be provided. Sliding doors, if required, shall be
hollow core with oak veneer.


5.         Hardware


Landlord shall supply and install ADA (handicapped accessible) latch sets, 1 ½
pair of hinges per door leaf (2 pair at entry door), and doors stops. All Tenant
entrance doors shall be keyed with the master key set of building.


6.         Painting


All partitions shall receive two coats of Benjamin Moore premixed white(s), or
eggshell flat latex paint. Paint chart will be provided by the Property Manager
and color shall be selected by the Tenant. Interior door bucks and trim shall
receive two coats of semi-gloss over a prime coat. Doors shall be finished with
a polyurethane or oil finish leaving the natural oak look. Wall covering is
additional cost to Tenant.


7.         Blinds


Building Standard metal horizontal blinds shall be supplied and installed on all
exterior windows by the Landlord.


8.         Heating, Ventilation and Air Conditioning
 
The system design shall be 2’ x 2’-4 way air diffusers placed in the suspended
ceiling system. Each diffuser shall be placed approximately 10’-12’ apart. The
system shall provide approximately 20 CFM per person of outside air based on an
occupancy load of 250 SF per person. All work shall be performed pursuant to
local code and the Connecticut State Fire Safety Code and Building Code.
 
28

--------------------------------------------------------------------------------



 
9.          Electrical
 
A.   Power
 
Landlord agrees to provide Tenant with power for 5 watts per square foot of
rentable space which shall include 3 watts for power and 2 watts for 277 volt
lighting, exclusive of air conditioning.


B.   Lighting


Landlord shall supply and install:


24” x 48” deep cell parabolic flourescent with (3) F40T8 CW lamps.


Landlord shall provide a minimum of 50 footcandles maintained throughout the
space. The fixtures shall be supplied and installed at the Landlord’s expense.
 
C.    Electrical Outlets
 
1. Landlord shall install 2 decoratype duplex outlets (or equivalent) for every
100 square foot of individual office and a proportionate amount for larger
offices.
 
2. Landlord shall supply duplex outlets along interior corridor partitions at 40
foot intervals.
 
3. Landlord shall provide one dedicated outlet and a 48” x 48” fire retardant ½”
plywood for phone room switch mounting. All other dedicated outlets shall be
provided at the Tenant’s expense.


D.    Switches


Landlord shall supply and install one switch (Decora type) per individual office
and install open area switches as determined in the construction drawings.


10.       Emergency Lights and Exit Signs

 
Landlord shall supply and install emergency lights and exit signs to code and in
accordance with ADA guidelines.

29

--------------------------------------------------------------------------------



11.       Fire Extinguishers


Landlord shall supply and install fire extinguishers in accordance with the
local Fire Marshall’s requirements.


12.       Coat Closets


Landlord shall provide one metal rod and 12” wide hat shelf.


13.       Working Drawings


Landlord shall supply at Landlord’s cost sealed construction drawings and
permits which have been approved by both parties and local code officials, and
which shall accurately reflect the Plan of Demised Premises as set forth on
Exhibit “A”.


14.       Pantry


Landlord shall supply countertop with drawers, sink, outlets in accordance with
codes, and overhead cabinets.


15.       Transformer Room


Landlord shall sound proof transformer room as required with a minimum of two
layers of sheet rock deck to deck with sound attenuation between transformer
room and Tenant space.


16.       Shafts


The two ventilation shafts located on the west side of the Demised Premises
shall accurately reflect the sizes set forth on the Plan of Demised Premises
attached hereto as Exhibit “A” for such shafts and shall in no event
substantially exceed 34” x 34”. The ventilation shaft located on the east side
of the Demised Premises near the elevators shall accurately reflect the size set
forth on such Plan of Demised Premises and shall in no event substantially
exceed 20” x 66”. The southern most ventilation shaft located on the west side
of the Demised Premises shall be moved west as set forth on such Plan of Demised
Premises.


II.
TENANT’S WORK



1.      Landlord agrees to perform at Tenant’s request additional work not
described under Landlord’s Work, contingent upon approval of local code
officials. Such work shall be performed by Landlord at Tenant’s sole expense,
and shall be billed at Landlord’s cost, including general conditions, plus 10%
overhead and 7% profit. Prior to commencing any such work requested by Tenant,
Landlord shall submit to Tenant a written Tenant Work Order with an estimate of
the cost of any such work. If Tenant obtains a cost estimate for additional work
less than Landlord’s estimate, Tenant may have its own contractors perform the
Additional Work, subject to all the obligations set forth in Section 25.02.


30

--------------------------------------------------------------------------------



2.       Telecommunications, Sound, Cable and Data Lines


Landlord shall provide Tenant with the names of the voice and data companies
that have lines installed in the Building. All telecommunications, sound, cable
and data line equipment and wiring shall be supplied by Tenant and installed by
contractors retained by Tenant and approved by Landlord. All work shall be the
sole responsibility and at the expense of Tenant (including the extension of
phone, data and Internet lines from the Common Area closet to and within the
Demised Premises). The Property Manager will coordinate installation with other
subcontractors as required. All subcontractors of Tenant shall sign in and out
of the Building and shall supply to the Property Manager Certificates of
Liability Insurance in amounts approved by Landlord and Workman’s Compensation
Certificates. Completion or non-completion of this work shall not delay Tenant’s
acceptance of the Demised Premises or payment of Rent. All telephone equipment
shall be mounted within Tenant space. Landlord shall supply access to the
central core riser closet(s) for connection to main riser(s). Notwithstanding
anything to the contrary set forth herein, Landlord shall pay for the cost of
extending phone, data and Internet lines from outside the Building to the
nearest Common Area closet on the first floor of the Building.


III.          CHANGE ORDERS


All Change Order Requests shall be submitted to the Property Manager for
Landlord’s review. Landlord shall approve or disapprove any Change Order Request
within five (5) business days of submission by Tenant which shall apply to code
issue and special conditions. Landlord shall submit in writing to Tenant for its
approval all costs and delays by reason of such change(s). If Tenant approves
the Change Order, Tenant shall execute the Change Order Request Form and return
a copy of the form to the Property Manager for its records.


IV.          GENERAL CONDITIONS 


The provisions of this Work Letter are specifically subject to the provisions of
the Lease.


V.           SUBSTITUTIONS


Tenants may substitute like items for building standard items; however, no
credits shall be given for building standard items not utilized by Tenant.

31

--------------------------------------------------------------------------------



EXHIBIT C


RULES AND REGULATIONS



1.
Landlord wishes to maintain a “smoke-free” environment throughout the Building.
Accordingly, all tenants shall cause their officers, directors, members,
employees, agents and invitees to refrain from smoking anywhere in the Building.




2.
The sashes, sash doors, skylights, windows, heating, ventilating and air
conditioning vents and doors that admit light and air into the Building shall
not be covered or obstructed by any tenant, nor shall any bottles, parcels or
other articles be placed outside of any tenant’s premises.




 
3.
In order that the Building can and will maintain a uniform appearance to those
outside of same, each tenant in Building perimeter area shall: (a) use only
Building standard lighting in areas where lighting is visible from outside the
Building; (b) use only Building standard blinds in windows which are visible
from outside the Building; and (c) not place any signs in any Building windows.




 
4.
To obtain maximum efficiency of the cooling system, all tenants (except for
those tenants separately metered for electric) shall lower or close blinds or
drapes when sun’s rays fall directly on windows of such tenant’s premises.




 
5.
No bicycles, vehicles or animals of any kind (except seeing eye dogs) shall be
brought into or kept in or about the Building, other than in the garage, if any.
No cooking shall be done or permitted by any tenant except in conformity with
Laws and then only in the utility kitchen, if any, contained in such tenant’s
premises, which is to be used primarily for tenant’s employees for heating
beverages and light snacks. No tenant shall cause or permit any unusual or
objectionable odors to be produced upon or permeate from its premises.




 
6.
No tenant shall make, or permit to be made, an unseemly or disturbing noises or
disturb or interfere with occupants of the Building or neighboring buildings or
those having business with them, whether by use of musical instrument, radio,
talking machine, unmusical noise, whistling, singing or in any other way. No
tenant shall throw anything out of the doors or windows or down the passageways.




 
7.
No tenant shall occupy or permit any portion of its premises to be occupied as a
public stenographer or typist, barber shop, bootblacking, beauty shop or
manicuring, telephone or secretarial service, messenger service, employment
agency, commercial document reproduction or offset printing service, labor
union, school or classroom or a company engaged in the business of renting
office or desk space.

 
32

--------------------------------------------------------------------------------






 
8.
No tenant shall change or add locks to any doors unless it is done with
Landlord’s consent at the expense of such tenant.




 
9.
All exterior windows will be kept closed at all times.




10.
If a burglar alarm is installed by a Tenant, Landlord may enter such Tenant’s
premises for emergency without permission, and such Tenant shall make provisions
for cleaners. In such event, Landlord will notify Tenant as soon as is
practicable that Landlord entered the Demised Premises and the reason therefor.




11.
The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors, or halls shall not be obstructed or encumbered by any tenant or used
for any purpose other than ingress or egress to and from such tenant’s premises
and for delivery of merchandise and equipment in prompt and efficient manner,
using elevators and passageways designated for such delivery by the Landlord.




12.
No sign, advertisement, notice or other lettering shall be exhibited, inscribed,
printed or affixed by any tenant on any part of the outside of such tenant’s
premises or the corridor walls. Signs shall be permitted only on entrance doors
and shall conform to Building standard. In the event of the violation of the
foregoing by a tenant, it the tenant has refused to remove same, the Landlord
may do so without any liability, and may charge the expense incurred by such
removal to such tenant.




13.
The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they are constructed, and no sweepings,
rubbish, rags, acids or other substances shall be placed therein. All damages
resulting from any misuse of the fixtures shall be borne by the Tenant.




14.
Canvassing, soliciting and peddling in the Building is prohibited, and all
tenants shall cooperate to prevent the same.




15.
All tenants shall keep the entrance door to their premises closed at all times.




16.
Tenant shall not use any electrical heaters, e.g., space heaters, in the
premises unless approved by Landlord.

 
33

--------------------------------------------------------------------------------



EXHIBIT D


CLEANING SPECIFICATIONS


Nightly (Five nights per week, Monday through Friday, excluding Building
holidays):
 
Empty and dust wipe all waste receptacles.
 
Dust all areas within hand-high reach, including window sills, wall ledges,
chairs, desks, tables,
baseboards, file cabinets, radiators, pictures and all manner of office
furniture.
 
Damp wipe all glass top desks and tables.
 
Sweep with treated cloth all composition tile flooring.


Alternate nights:
Vacuum all carpet areas.


Semi-annually:
High dust all walls, ledges, pictures, files, and registers of office areas not
reached in normal
nightly cleaning.


Annually:
Wash exterior windows in and out.


Additional work:
Should additional cleaning, special services, special rubbish (i.e. medical,
toxic, flammable waste, etc.) or additional rubbish removal be required by
Tenant, Tenant will pay the charges of the cleaning contractor for such services
and comply with the provisions of Section 6.04. Upon prior notice to Landlord,
Tenant may engage Landlord’s contractor(s) to clean the exterior windows of the
Demised Premises at Tenant’s sole cost and expense.
 
34

--------------------------------------------------------------------------------


 